Citation Nr: 0334827	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1983 to 
March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran was issued a statement of 
the case in January 2002 in response to his notice of 
disagreement with a June 2001 rating decision granting a 40 
percent rating for lumbosacral strain, denying increased 
ratings for right and left knee disorders, and denying 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In his VA Form 9 of March 2002, the veteran limited the 
current appeal to the issue listed on the title page of this 
action.  Thereafter, no further communication was received 
from the veteran or his representative concerning his right 
or left knee, or any entitlement to a TDIU until July 2002 
when the veteran filed another claim seeking entitlement to a 
TDIU.  

Since the veteran, in his March 2002 substantive appeal, 
limited the issue on appeal to that of entitlement to an 
increased rating for lumbosacral strain, and as neither the 
veteran nor his representative thereafter referred to the 
claims for increased ratings for right and left knee 
disabilities, or for entitlement to a TDIU, until more than 
one year after notice of the June 2001 rating decision, and 
as the veteran in any event does not contend that the knee or 
TDIU issues are currently on appeal, the Board finds that the 
only issue currently on appeal is that listed on the title 
page of this action.  The July 2002 claim is referred to the 
RO for appropriate action.

The Board also notes from the record that the veteran has 
raised the issue of entitlement to service connection for low 
testosterone level with erectile dysfunction due to 
lumbosacral strain.  This matter is referred to the RO for 
appropriate action.  


REMAND

The Board notes that, effective September 26, 2003, the 
provisions of 38 C.F.R. § 4.71a pertaining to the rating 
criteria for disabilities involving the spine were revised.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  This 
amendment represents a significant change in the way spinal 
disabilities are evaluated.  The record reflects that the 
veteran's back disability is currently rated under the old 
Diagnostic Code 5292, and that the RO has not had the 
opportunity to consider the claim for an increased rating for 
lumbosacral strain under the revised criteria.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The VCAA provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted and they apply to 
claims such as the veteran's that were pending at the time of 
enactment of the VCAA.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001); VAOPGCPREC 7-2003.

The Board notes that the veteran has not been provided the 
notice required by the regulations implementing the VCAA.  On 
remand the RO must ensure that VA's obligations under the 
implementing regulations to notify and assist the veteran are 
met.  38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board points out that in a recent decision, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) (PVA), the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as being 
inconsistent with 38 U.S.C. § 5103(b)(1), finding that the 
30-day period provided in § 3.159(b)(1) to respond to a 
§ 5103 notice of the information and evidence necessary to 
substantiate a claim is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  On remand, 
the RO should inform the veteran that, notwithstanding any 
information that may have been previously provided, a full 
year is allowed to respond to a request for information.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by the regulations 
implementing the VCAA are completed.  
In particular, the RO should ensure 
that the new notification 
requirements and development 
procedures found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003).  The RO should also 
provide the veteran and his 
representative with copies of the 
revised 38 C.F.R. § 4.71a which is 
germane to this case.

2.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional medical records 
which are pertinent to the claim for 
an increased rating.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records.

4.  After completing the above 
actions, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination to determine 
the severity of impairment from the 
veteran's service-connected 
lumbosacral strain with limited 
motion.  The examination must 
provide results that will enable the 
RO to adjudicate the case taking 
into account the new criteria of 38 
C.F.R. § 4.71a, including range of 
motion studies.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement, and excess fatigability on 
use should be described.  The 
examiner should be requested to 
identify any objective evidence of 
pain and to specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should be 
requested to assess the extent of 
any pain with use.  The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups).  Functional losses due 
to fatigue, pain, etc., should be 
equated to limitation of motion 
beyond that clinically noted.  

5.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 C.F.R. § 3.159, 
to specifically include informing 
the veteran of which evidence will 
be obtained by him and which 
evidence will be retrieved by VA in 
connection with his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Then, the RO should re-
adjudicate the issue on appeal.  In 
addressing the veteran's claim, the 
RO should consider all potentially 
applicable diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4, 
including the recent amendment to 
38 C.F.R. § 4.71a, and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond. 

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

